      2:20-cv-02640-RMG           Date Filed 05/27/21       Entry Number 45         Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Lisa B. Wood,                       )                             C/A No. 2:20-2640-RMG
                                    )
              Plaintiff,            )
                                    )
      v.                            )                            ORDER AND OPINION
                                    )
Trumbull Insurance Company,         )
                                    )
                      Defendant.    )
___________________________________ )

        Before the Court is Plaintiff’s motion to compel Defendant Trumbull Insurance Company’s

(“Trumbull”) reserve file. (Dkt. No. 41.) For the reasons set forth below, the motion is granted.

I.      Background

        This is an insurance coverage dispute in which Plaintiff Lisa Wood seeks to enforce her

underinsured motorist policy from Trumbull following a May 2019 car accident. She brings claims

for bad faith and breach of the covenant of good faith and fair dealing. The bad faith claim alleges,

inter alia, that Trumbull refused to immediately pay her $100,000 in underinsured benefits and

extended an offer of $99,000, which is substantially less than its evaluation of her claim. (Dkt. No.

26 ¶ 33.) 1 Plaintiff here seeks to compel Trumbull to produce its reserve file in response to one

Supplemental Request for Production (“RFP”).

II.     Legal Standard

        Parties to a civil litigation “may obtain discovery regarding any nonprivileged matter that

is relevant to any party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ.

P. 26(b)(1). A matter is relevant if it has any tendency to make a fact of consequence to the action


1
 Trumbull asserts that this allegation is refuted by the fact that Plaintiff received its $99,000 offer,
but did not reject it or made a counteroffer. (Dkt. Nos. 43 at 7, 26-10.)


                                                  -1-
       2:20-cv-02640-RMG         Date Filed 05/27/21       Entry Number 45         Page 2 of 5




more or less probable than it would be otherwise. Fed. R. Evid. 401. The district court may broadly

construe this and the other rules enabling discovery, but it “must limit the frequency of extent of

discovery otherwise allowed” if it determines that the discovery sought is “unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive”; if the requesting party “had had ample opportunity to obtain the

information by discovery in the action”; or if it is otherwise “outside the scope permitted by Rule

26(b)(1).” Fed R. Civ. P. 26(b)(2). “The scope and conduct of discovery are within the sound

discretion of the district court.” Columbus-Am. Discovery Grp. V. Atl. Mut. Ins. Co., 56 F.3d 556,

568 n.16 (4th Cir. 1993).

III.    Discussion

        Plaintiff’s Supplemental RFP demanded:

        A complete copy of the “reserve file” and/or any related communications,
        including emails, referencing, in any manner whatsoever, establishing
        reserves for the underinsured claim which is the subject of this litigation.

(Dkt. No. 41-2 at 3.)

        Trumbull responded and objected to the Supplemental RFP:

        [O]n the basis the Request seeks information that is not relevant to any party’s claim
        or defense and is not proportional to the needs of the case. Specifically, and without
        limitation, Trumbull has not denied coverage to Plaintiff, its insured. Further, the
        insured has not secured a determination of damages due from the alleged at-fault
        driver. Consequently, reserve information is not relevant to this first-party bad faith
        claim.

(Dkt. No. 43-1 at 3.)

        First, as to relevancy, Trumbull argues that although courts generally find reserve files

relevant to a third-party bad faith claim, they generally find them irrelevant to a first-party bad

faith claim. “The determination of the relevance of reserve information depends on the

circumstances of each case, and is particularly influenced by whether the case presents a first-party



                                                 -2-
      2:20-cv-02640-RMG          Date Filed 05/27/21       Entry Number 45         Page 3 of 5




or third-party claim of bad faith.” McCray v. Allstate Ins. Co., No. 3:14-cv-02623-TLW, 2015 WL

6408048, at *4 (D.S.C. Oct. 22, 2015). Regarding a third-party bad faith claim, the fact that the

insurance company established a reserve may be probative on the issue of whether there is potential

liability. See id. (citing to Spearman Indus., Inc. v. St. Paul Fire and Marine Ins. Co., 128 F. Supp.

2d 1148, 1154 (N.D. Ill. 2001)). “On the other hand, in first-party insurance, the policy either

provides coverage or does not. Thus, the potential for liability—and therefore reserve

information—is irrelevant to a bad faith claim. Rather, in first-party insurance, the insurer’s good

faith is determined (1) by the manner and depth of its investigation, and (2) the determination of

whether there was a good faith factual or legal question as to whether the loss was covered.” Id.

(denying plaintiff’s motion to compel reserve file as irrelevant to first-party bad faith claim).

       But as the McCray court acknowledged, the district court should arrive at this finding of

irrelevance only after taking the “circumstances of each case” into consideration, which includes

the parties’ other discovery. For instance, in Imperial Textiles Supplies Inc. v. Hartford Fire Ins.

Co., the plaintiff’s motion to compel production of a reserve file was denied as irrelevant to a first-

party bad faith claim where the insurance company had already “produced its claim files which

indicate the circumstances concerning its coverage determination.” No. 6:09-cv-03103-JMC, 2011

WL 1743751, at *4 (D.S.C. May 5, 2011). Other courts have also taken the parties’ other discovery

into account. See, e.g., Kaplan v. Nautilus Ins. Co., No. 17-cv-24453-KING/LOUIS, 2018 WL

6463250, at *4 (S.D. Fla. Aug. 22, 2018) (“Defendant similarly represented at the hearing [on the

motion to compel] that it has already produced all documents and correspondence pertaining to its

denial of Plaintiffs’ claim”). Here, Initial RFP No. 1 previously demanded, the “complete claim

file (whether home office, regional office, local or other office), Claim No. Y45 AU 133363, under

Policy No. 55 PHL.” (Dkt. No. 21-1 at 2.) Trumbull responded and provided the “documents




                                                 -3-
      2:20-cv-02640-RMG           Date Filed 05/27/21       Entry Number 45         Page 4 of 5




produced herewith at Trumbull_000001 – Trumbull_000521.” (Id.) The question now, then, is

whether that claim file contained “all documents and correspondence pertaining to its denial of

Plaintiff’s claim” such that the reserve file is rendered irrelevant. Kaplan, 2018 WL 6463250, at

*4. The Court finds that the fact that Plaintiff propounded this Supplemental RFP, to seek

additional files, raises a reasonable inference that the claim file previously produced was

insufficient in this way and, therefore, that the reserve file is relevant. See, e.g., ContraVest Inc. v.

Mt. Hawley Ins. Co., No. 9:15-cv-00304-DCN-MGB, 2016 WL 11200705, at *3-4 (D.S.C. Dec.

12, 2016) (recommending on motion to compel that reserve information is relevant to first-party

bad faith claim because the “court is [ ] unconvinced that the law is so settled that further inquiry

is unnecessary”). In light of these particular circumstances, and in acknowledgement of the broad

scope of discovery contemplated by Rule 26 and the modest standard for relevance under Rule

401, the Court finds that the reserve file is relevant.

        The Court must now address whether the reserve file is also proportional to the needs of

this case. This necessitates considering “the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the parties’ resources,

the importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Because the reserve

file is in Trumbull’s sole custody and control and is likely easily identifiable, the Court finds that

the effort required to produce it is not disproportionate to the needs of the case such that it should

not be discoverable under Rule 26. Having found the reserve file both relevant and proportional,

the Court grants Plaintiff’s motion to compel its production.

        Plaintiff also requests an award of reasonable expenses and attorneys’ fees incurred in

bringing this motion, pursuant to Rule 37. (Dkt. No. 41-1 at 5.) Trumbull does not address this




                                                  -4-
      2:20-cv-02640-RMG           Date Filed 05/27/21        Entry Number 45         Page 5 of 5




request. Rule 37(a)(5)(A) provides that if a motion to compel is granted, “the court must, after

giving an opportunity to be heard, require the party or deponent whose conduct necessitated the

motion, the party or attorney advising that conduct, or both to pay the movant’s reasonable

expenses incurred in making the motion, including attorney’s fees.” However, “the court must not

order this payment if: . . . (ii) the opposing party’s nondisclosure, response, or objection was

substantially justified; or (iii) other circumstances make an award of expenses unjust.” Fed. R. Civ.

P. 37(a)(5)(A). “A legal position is ‘substantially justified’ if there is a ‘genuine dispute’ as to

proper resolution or if ‘a reasonable person could think it correct, that is, if it has a reasonable basis

in law and fact.’” Decision Insights, Inc. v. Sentia Grp., Inc., 311 Fed.Appx. 586, 599 (4th Cir.

2009) (quoting Pierce v. Underwood, 487 U.S. 552, 565-66, n.2 (1988)). The Court finds that

Trumbull’s legal position was substantially justified, and therefore declines to award Plaintiff any

expenses incurred to bring her motion.

IV.      Conclusion

         For the foregoing reasons, Plaintiff’s motion to compel (Dkt. No. 41) is GRANTED.

Trumbull is directed to produce the reserve file within five (5) business days of the date of this

order.

         AND IT IS SO ORDERED.



                                                         s/ Richard Mark Gergel
                                                         Richard Mark Gergel
                                                         United States District Judge

May 27, 2021
Charleston, South Carolina




                                                   -5-
